DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:  Applicant wrote “respective item equipment” when it would appear that Applicant may have meant to write --respective item of equipment--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 34 recites the limitation "the two semiconductors" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Based on the claim language and lack of antecedent basis examiner is unable to determine the dependency of claim 34.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26-29, 32, 33, 35, & 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois et al. (US 2008/0100136).

Langlois discloses:
1.-23. (Canceled)
In regard to claim 24:(New) 
An electrical DC voltage system (Fig. 4), comprising: a plurality of items of equipment (Fig. 4 & Items CVS1-3), a busbar switchably connected to a DC side of a supply circuit (Fig. 4 & Items + 270, & -

In regard to claim 26: (New) 
The electrical DC voltage system of claim 24, wherein the AC voltage network is designed as a three-phase AC voltage network (Fig. 4 & Item 40).

In regard to claim 27: (New) 
 The electrical DC voltage system of claims 24, wherein at least one item of equipment in the DC voltage system comprises the local pre-charging device (Fig. 4 & Items 50, & CVS1-3 i.e. integrated together).

In regard to claim 28: (New) 
 The electrical DC voltage system of claim 24, wherein the local pre-charging device (Fig. 4 & Item 50) is connected upstream of at least one item of equipment present in the DC voltage system (Fig. 4 & Item CVS1-3).




 The electrical DC voltage system of claim 24, wherein each item of equipment present in the DC voltage system (Fig. 4 & Item CVS1-3) is connected to the busbar (Fig. 4 & Items + 270, & -270) via a single local pre-charging device (Fig. 4 Item 50 i.e. each connected to via item 50).

In regard to claim 32: (New) 
The electrical DC voltage system of claim 24, wherein the local pre- charging device incorporates or is connected to a supervision unit (Fig. 4 & 5 Items 50, UC1 & Par. [0099]).

In regard to claim 33: (New) 
 	The electrical DC voltage system of claim 24, wherein the local pre- charging device incorporates or is connected to a control unit (Fig. 4 & 5 Items 50, 52 & Par. [0099]).

In regard to claim 34: (New) Unable to be examined on the Merits:
The electrical DC voltage system of claim 33, wherein, below a defined voltage value, the control unit turns off at least one of the two semiconductors to interrupt current flow through the semiconductors and, above the defined voltage value, renders at least one of the two semiconductors conducting to enable current to flow through the semiconductors.

In regard to claim 35: (New)  
The electrical DC voltage system of claim 24, wherein the supply circuit is switchably connected to the AC voltage network (Fig. 4 & 7 Items 46, 60 & 62).

In regard to claim 36: (New)  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. (US 2008/0100136).

In regard to claim 37: (New)  
 Langlois discloses the electrical DC voltage system of claim 24 including several generators to supply power (ABS).  
However, Langlois does not explicitly disclose wherein the DC voltage system is part of an industrial plant.
It would have been an obvious matter of design choice to have used the known electrical DC voltage system using multiple generators to supply power of Langlois as a model when designing an industrial plant.  

Claims 38-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. (US 2008/0100136) in view of Veskovic (US 8,680,787).

In regard to claim 38: (New)  
 Langlois discloses a method for operating an electrical DC voltage system having a plurality of items of equipment (Fig. 4 & Items CVS1-3), wherein each of the respective items of equipment is connected to a busbar (Fig. 4 & Items + 270, & -270) via a local pre-charging device in one-to-one correspondence (Fig. 4 & Item 50), the method comprising: connecting multiple items of equipment using network controllers (Figs. 4 & 5 Items UC1-3 and 52).  
However Langlois is vague in its disclosure of the method comprising: measuring a voltage value present on the busbar, when the measured voltage value is greater than a first minimum voltage, operating the electrical DC voltage system in a normal mode, wherein a supply circuit supplying electrical energy to the DC voltage system is connected to an AC voltage network and the local pre-charging device is deactivated, and when the measured voltage value falls below the first minimum voltage, disconnecting the supply circuit from the AC voltage network.
	Veskovic teaches a control system that measures a max and min bus voltage and then makes programed adjustments through the use of control signals (Fig. 2 & 8 Item 140).  
	It would have been an obvious matter of design choice to have combined the known programmable control system of Veskovic with the known power supply system of Langlois as doing so would have yielded the obvious results of providing more or less power to the bus as needed.  




Modified Langlois further discloses the method of claim 38, further comprising: when the measured voltage value is less than the first minimum voltage and exceeds a second minimum voltage, supplying electrical energy to the DC voltage system from controllable energy storage devices or energy sources disposed in the DC voltage system (Figs. 4 & 5 Items UC1-3 and 52).

In regard to claim 40: (New)  
Modified Langlois further discloses the method of claim 39, further comprising: when the measured voltage value is less than the first minimum voltage and exceeds the second minimum voltage, switching off loads disposed in the electrical DC voltage system (Figs. 4 & 5 Items UC1-3 and 52).

In regard to claim 41: (New)  
Modified Langlois further discloses the method of claim 39, further comprising: when the measured voltage value falls below the second minimum voltage, activating the local pre-charging devices disposed in the electrical DC voltage system (Figs. 4 & 5 Items 50, UC1-3 and 52).

In regard to claim 42: (New)  
Modified Langlois further discloses the method of claim 38, further comprising: when the measured voltage value is less than a second minimum voltage and greater than a third minimum voltage, deactivating controllable energy storage devices or energy sources disposed in the electrical DC voltage system (Figs. 4 & 5 Items 50, UC1-3 and 52).




In regard to claim 43: (New)  
Modified Langlois further discloses the method of claim 38, further comprising: when the measured voltage value is less than a second minimum voltage and exceeds a third minimum voltage, switching off all loads disposed in the electrical DC voltage system (Figs. 4 & 5 Items 50, UC1-3 and 52).

In regard to claim 44: (New)  
Modified Langlois further discloses the method of claim 38, further comprising: connecting the supply circuit when the measured voltage value falls below a third minimum voltage or when a minimum time has elapsed since the measured voltage fell below a second minimum voltage or when all local pre- charging devices have transmitted an acknowledgment signal to a higher-order control unit concerning their activation (Figs. 4 & 5 Items 50, UC1-3 and 52).

In regard to claim 45: (New)  
Modified Langlois further discloses the method of claim 44, further comprising: deactivating the local pre-charging devices, when the measured voltage value exceeds the first minimum voltage (Figs. 4 & 5 Items 50, UC1-3 and 52).

In regard to claim 46: (New)  
Modified Langlois further discloses the method of claim 38, further comprising: when the measured voltage value falls below a second minimum voltage, switching off all loads disposed in the electrical DC voltage system, and switching on at least one particular load, when the measured voltage value exceeds the second minimum voltage after supplying electrical energy from controllable energy .


Allowable Subject Matter
Claims 25, 30 & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
10/29/2021